PER CURIAM: **
In a prior opinion and order, we affirmed the district court’s judgment in part and certified questions pertaining to the remaining issues in this appeal to the Supreme Court of Texas.1 The Supreme Court of Texas issued an opinion in May 2014 answering those certified questions, and on October 3, 2014, denied rehearing.2
In view of the Texas court’s responses to the certified questions, we AFFIRM the judgment of the district court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. Sims v. Carrington Mortg. Servs., L.L.C., 538 Fed.Appx. 537, 546-47 (5th Cir.2013) (per curiam).


. Sims v. Carrington Mortg. Servs., L.L.C., 440 S.W.3d 10, 17 (Tex.2014).